Title: To Thomas Jefferson from Albert Gallatin, 13 October 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     [on or before 13 Oct. 1808]
                  
                  The facts as here stated I believe to be true. The restriction not being made by Law could only be given in the shape of a recommendation or rather in a negative form, by saying that where the cargo did not exceed 1/6th I did not perceive any danger. Mr M’Culloch has gone beyond it & Mr Symmes has not
                  
                     A. G.
                  
               